            Case 1:21-cv-00537-DAD-EPG Document 6 Filed 04/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11     GEORGE AVALOS,                                      Case No. 1:21-cv-00537-DAD-EPG

12                    Plaintiff,                           ORDER RE: NOTICE OF VOLUNTARY
                                                           DISMISSAL OF DEFENDANT PAUL E.
13     v.                                                  FRANKLIN WITHOUT PREJUDICE

14
       GABRIEL FELIX MIRANDA, et al.,                      (ECF No. 5)
15
                      Defendants.
16

17

18          On April 15, 2021, Plaintiff George Avalos filed a notice of voluntary dismissal of

19    Defendant Paul E. Franklin without prejudice. (ECF No. 5.) Defendant Franklin has not filed

20    either an answer or a motion for summary judgment. Accordingly, in light of the notice, the

21    case against Defendant Franklin has ended and is dismissed without prejudice. See Fed. R. Civ.

22    P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The Clerk of the

23    Court is respectfully directed to designate on the docket that Defendant Franklin has been

24     terminated from this action as of April 15, 2021.
     IT IS SO ORDERED.
25

26      Dated:     April 16, 2021                              /s/
                                                         UNITED STATES MAGISTRATE JUDGE
27

28


                                                     1
